LAMiHWHAHY

NO. 30665

f“-,§
:N THE SUPREME coURT oF THE STATE oF HAWA:‘I;§ ”Z

  

MICHAEL C. TIERNEY, Petitioner,

VS.

THE HONORABLE GLENN S.

HARA, JUDGE OF THE CIR %?
COURT OF THE THlRD ClRCUlT, STATE OF HAWAI‘I, ReSpo§§ent.§3

 

ORIGINAL PROCEEDING

ORDER
Nakayama, Acoba, Duffy,

(By: Moon, C.J., and Recktenwald, JJ.)

Upon consideration of petitioner Michael C. Tierney‘s
petition for a writ of mandamus and the papers in support, it
appears that petitioner fails to demonstrate a clear and
indisputable right to mandamus relief. See Kema v. Gaddis, 91

HawaiH.200, 204, 982 P.2d 334, 338 (l999) (A writ of mandamus is

an extraordinary remedy that will not issue unless the petitioner
demonstrates a clear and indisputable right to relief and a lack
of alternative means to redress adequately the alleged wrong or
obtain the requested action.). Accordingly,
IT IS HEREBY ORDERED that the clerk of the appellate

court shall process the petition for a writ of mandamus without
payment of the filing fee.

IT IS FURTHER ORDERED that the petition for a writ of
mandamus is denied.

DATED: Honolulu, Hawafi, AuguSt 18, 2010_

@/?”””“‘
tamm L!.'~»\¢»,¢e»qa./)o»

@Ama.£,JbW@Q1Q1~

nyM /z,w»w»(/